Name: Regulation (EEC) No 347/68 of the Council of 27 March 1968 derogating from and supplementing Article 20 of Regulation No 17/64/EEC on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 61 28.3.68 Official Journal of the European Communities No L 76/1 REGULATION (EEC) No 347/68 OF THE COUNCIL of 27 March 1968 derogating from and supplementing Article 20 of Regulation No 17/64/EEC on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the possibility should be provided for carrying forward by way of exception to the year 1968 projects in respect of the year 1966 which were unable to receive aid from the Fund because the available means were insufficient ; HAS ADOPTED THIS REGULATION : Article 1 The date before which the Commission must, in accordance with the first subparagraph of Article 20 ( 1 ) of Regulation No 17/64/EEC, decide on the merits of applications for aid from the Guidance Section which were submitted to it within the periods laid down in Article 2 of Regulation No 224/66/ EEC3 shall be carried forward from 31 December 1967 to 15 April 1968 . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Com ­ mission ; Having regard to the Opinion of the European Par ­ liament1 ; Whereas , in accordance with the first subparagraph of Article 20 ( 1 ) of Council Regulation No 17/64/EEC2 of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund, applications for aid from the Guid ­ ance Section of the Fund must be submitted to the Commission each year before 1 October, and the Commission must decide on the merits of such ap ­ plications before 31 December of the following year ; Whereas the Commission was not in a position, in the initial period of activity of the Guidance Section of the Fund, to complete by the appropriate time the examination of applications for aid from the Fund for the year 1967 in accordance with the first sub ­ paragraph of Article 20 ( 1 ) of Regulation No 17/64/ EEC; whereas the period laid down for the decision of the Commission on granting aid from the Fund should therefore be extended ; Whereas it may happen, in a given year, that projects may not receive aid from the Fund because the available means are insufficient ; whereas it seems necessary, therefore, to provide the possibility for such projects to be carried forward to the following year ; 1 . Article 20 of Regulation No 17/64/EEC shall be supplemented by the following : '5  Applications for aid from the Fund submitted to the Commission in respect of projects which were unable to receive aid owing to the insuf ­ ficiency of available means may be carried forward to the following year by the Member States concerned in agreement with the recipients . Requests that they be carried forward must be submitted to the Commission within a maximum period of thirty days from the date on which the Member State receives notification of the result of the procedure laid down in Article 21 . An appli ­ cation for aid may, however, be carried forward once only. Applications for aid from the Fund submitted to the Commission for the year 1966 in respect of 1 OJ No C 10, 14.2.1968 , p . 73 . 3 OJ No 240 , 27.12.1966, p. 4041/66. 1 OJ No 34, 27.2.1964, p. 586/64 62 Official Journal of the European Communities 2 . The existing paragraph 5 of Article 20 of Regu ­ lation No 17/64/EEC is renumbered paragraph 6 . projects which were unable to receive such aid owing to the insufficiency of available means may, however, be carried forward to the year 1968 by the Member States concerned in agreement with the recipients , on condition that execution of the project had not commenced before 1 January 1967 . Requests for carrying forward must be submitted to the Commission before 30 April 1968 .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1968 . For the Council The President E. FAURE